DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action responds to the amendment and argument filed by applicant on February 08, 2022 in response to the Office Action mailed on October 15, 2021.

Priority
This application claims priority under 35 USC 120 to U.S. Patent Application Serial Nos.
12/061,547 filed April 2, 2008 and 13/037,177 filed February 28, 2011 that in turn claims the
benefit under 35 USC 119(e) and priority under 35 USC 120 to U.S. Provisional Patent
Application Serial Numbers 60/958,884 filed on July 9, 2007, and 61/021,292 filed on
January 15, 2008.

Status of the Claims
Claims 1-10 are pending.
Claims 11-20 are cancelled. 
Claims 1 is currently amended. 

Allowance
 Claims 1-10 are allowed. Applicant’s remarks and argument filed on February 08, 2022 are considered and they are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of these claims is the inclusion of the limitation of claim 1 of lead is an electronic contact and transactional information, wherein each lead has a type, the storage system configured to store a lead ping table, the lead ping table configured to store information regarding a conditional bid for one of a type of lead, wherein the lead ping table includes the following lead ping table data fields, an Object ID field, a Seller Campaign ID field, a Lead Type field, a Last Name field, a Phone Suffix field, a Zip Code field, Type-Specific Field Values fields, a Generated Timestamp field and a Minimum Payout field: the storage system configured to store a lead post table, the lead post table configured to store information regarding a lead that has been posted for sale by a Lead Seller and includes the following data post table data fields, an Object ID field, a Ping ID field, a Seller Campaign ID field, a Lead Type field, Consumer Contact Information fields, XML Type-Specific Field Values, a Generated Timestamp field and a Posted Timestamp field: receive a request from a Lead Seller server for a payout quote that contains enough information about the lead to enable an active auction on the Lead, without including enough information to enable the system to complete a sale of the lead, which is not found in the prior art of records. The dependent claims are also allowable based on their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROKIB MASUD/Primary Examiner, Art Unit 3687